DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I of claims 1-10, 16-25 in the reply filed on 12/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 16-18, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpers et al. (6,140,829 hereinafter Sharpers), in view of DeVey (2005/0174137 hereinafter DeVey)

a plurality of device-under-test (DUT) boards (13 as shown in fig. 1) which are connected to the board and on which semiconductor devices are mounted as DUTs (26 as shown in Fig. 2); and
a plurality of DC-DC converters (23 as shown in Fig. 1) connected to the plurality of DUT boards (13 as shown in fig. 1), wherein the plurality of DC-DC converters (23 as shown in Fig. 1) convert an input voltage supplied thereto via the connector into operating voltages, and provide the operating voltages (col. 2, lines 50-67) to the semiconductor devices (26 as shown in Fig. 2) on the plurality of DUT boards (13 as shown in fig. 1) corresponding thereto, and wherein the operating voltages are substantially the same (as shown in Figs. 1-2).
Sharpers does not mention about a board substrate; a connector at a side of the board substrate;
However, DeVey discloses in Figs 6-7, a board substrate (80 as shown in fig. 6); a connector (82 as shown in Fig. 6) at a side of the board substrate (80 as shown in fig. 6);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Sharpers and provides a board substrate (80 as shown in fig. 6); a connector (82 as shown in Fig. 6) at a side of the board substrate (80 as shown in fig. 6), as taught by DeVey for good transmitting and/or receiving the signal to the DUT.
As to claim 3, Sharpers discloses in Figs. 1-5, a test controller (30 as shown in Fig. 2) on the board substrate, wherein the test controller (30 as shown in Fig. 2) controls the plurality of DC-DC converters (23 as shown in Fig. 1) to convert the input voltage into the operating voltages.
As to claim 4, Sharpers discloses in Figs. 1-5, a plurality of transmission lines (not shown in Fig. 2, but the portion electrical line coupling the 30 to 15 as shown in Fig. 2) arranged on the board substrate, 
As to claims 5, 20, Sharpers discloses in Figs. 1-5, wherein when overcurrent flows through some of the semiconductor devices on the DUT boards (13 as shown in fig. 1) of the same group, the plurality of DC-DC converters (23 as shown in Fig. 1) constantly provide the operating voltages to the remaining semiconductor devices on the DUT boards of the same group (col. 2, lines 50-65).
As to claims 6, 21, Sharpers discloses in Figs. 1-5, all of the limitations except for wherein each of the plurality of DUT boards (13 as shown in fig. 1) comprises an upper surface on which one of the semiconductor devices (DUT 26 as shown in Fig. 2) is mounted and a lower surface facing the board substrate, and each of the plurality of DC-DC converters is provided on the upper surface of one of the plurality of DUT boards. However, it would have been obvious to person have skill in the art to recognize that is design choice for wherein each of the plurality of DUT boards (13 as shown in fig. 1) comprises an upper surface on which one of the semiconductor devices (DUT 26 as shown in Fig. 2) is mounted and a lower surface facing the board substrate, and each of the plurality of DC-DC converters is provided on the upper surface of one of the plurality of DUT boards
As to claims 7, 22, sharpers discloses in Figs. 1-5, all of the limitations except for wherein each of the plurality of DUT boards (13 as shown in fig. 1) comprises an upper surface on which one of the semiconductor devices is mounted and a lower surface facing the board substrate, and each of the plurality of DC-DC converters is provided on the lower surface of one of the plurality of DUT boards; However, it would have been obvious to person have skill in the art to recognize that is design choice for wherein each of the plurality of DUT boards (13 as shown in fig. 1) comprises an upper surface on which one of the semiconductor devices is mounted and a lower surface facing the board substrate, and each of the plurality of DC-DC converters (23 as shown in Fig. 2) is provided on the lower surface of one of the plurality of DUT boards. 

As to claims 9, 23, Sharpers discloses in Figs. 1-5, wherein one of the plurality of DC-DC converters (23 as shown in Fig. 2)provides the operating voltages to the semiconductor devices on at least two DUT boards (13 as shown in Fig. 2).
As to claims 10, 24, Sharpers discloses in Figs. 1-5, a plurality of attachment and detachment members configured to attach the plurality of DUT boards (13 as shown in Fig. 2) to the board substrate or detach the plurality of DUT boards from the board substrate (via the connector 21 a shown in Fig. 2).
As to claim 16, Sharpers discloses in Figs. 1-5, a test system comprising:
A test equipment (10 as shown in Fig. 1) including a test chamber (12 as shown in Fig. 1); and a plurality of test boards (13 as shown in Fig. 1)configured to be supplied with an input voltage from the test equipment, and arranged in a test chamber (12), wherein each of the plurality of test boards comprises:
a plurality of device-under-test (DUT) boards (13 as shown in Fig. 1) which are connected to the board and on which semiconductor devices (26 as shown in Fig. 2) are mounted as DUTs; and a plurality of DC-DC converters (23 as shown in Fig. 2) connected to the plurality of DUT boards 926 as shown in Fig. 2), wherein the plurality of DC-DC converters (23 as shown in Fig. 2) convert an input voltage supplied thereto from the test equipment via the connector into operating voltages, provide the operating voltages to the semiconductor devices on the plurality of DUT boards corresponding thereto, generate a test input to be provided to the semiconductor devices on the plurality of DUT boards (13 as shown in Fig. 1), and identify whether the semiconductor devices are defective, based on test outputs of 
Sharpers does not mention about a board substrate; a connector at a side of the board substrate;
However, DeVey discloses in Figs 6-7, a board substrate (80 as shown in fig. 6); a connector (82 as shown in Fig. 6) at a side of the board substrate (80 as shown in fig. 6);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Sharpers and provides a board substrate (80 as shown in fig. 6); a connector (82 as shown in Fig. 6) at a side of the board substrate (80 as shown in fig. 6), as taught by DeVey for good transmitting and/or receiving the signal to the DUT.
As to claim 17, Sharpers discloses in Figs. 1-5, wherein until the test outputs are provided to the test equipment (10), the test chamber (12 as shown in Fig. 1) maintains a certain temperature for a burn-in-test. 
As to claim 18, sharpers discloses in Figs. 1-5, wherein the plurality of test boards (13 as shown in Fig. 1) substantially simultaneously perform the burn-in test on the semiconductor devices (26 as shown in Fig. 1).
As to claim 25, Sharpers discloses in Figs. 1-5, wherein the semiconductor devices (DUT 26 as shown in Fig. 2) comprise semiconductor dies or a semiconductor package (Fig. 2).
Claims 2, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpers et al. (6,140,829 hereinafter Sharpers), in view of DeVey (2005/0174137 hereinafter DeVey), and further in view of Lee et al. (US 2018/0109184 hereinafter Lee).
As to claims 2, 19, Sharpers in view of DeVey discloses all of the limitations except for the plurality of DC-DC converter comprises step-down converter.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Sharpers in view of DeVey and provides the plurality of DC-DC converter comprises step-down converter, as taught by Lee for good adjusting the voltage during testing DUT.
Conclusion
















M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	3/25/2022